NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 2 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-10474
                                                    16-10475
                Plaintiff-Appellee,
                                                D.C. Nos. 4:16-cr-00727-RCC
 v.                                                       4:14-cr-00194-RCC

JUAN SUAREZ-ROCHA, a.k.a.                       MEMORANDUM*
Juan Suarez Rocha,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Raner C. Collins, Chief Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      In these consolidated appeals, Juan Suarez-Rocha appeals the 30-month

sentence imposed following his guilty-plea conviction for reentry of a removed

alien, in violation of 8 U.S.C. § 1326, and the 18-month consecutive sentence

imposed upon revocation of his supervised release.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      For the first time on appeal, Suarez-Rocha contends that the district court

procedurally erred by failing to consider his arguments, and the 18 U.S.C. §

3553(a) factors, and sufficiently explain the sentence. We review for plain error,

see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and

conclude that there is none. The record reflects that the district court considered

Suarez-Rocha’s arguments, and the section 3553(a) factors, and adequately

explained the within Guidelines sentence. See United States v. Carty, 520 F.3d

984, 992 (9th Cir. 2008) (en banc).

      Suarez-Rocha also contends that his sentence is substantively unreasonable.

The district court did not abuse its discretion in imposing Suarez-Rocha’s sentence.

See Gall v. United States, 552 U.S. 38, 51 (2007). The aggregate sentence is

substantively reasonable in light of the applicable section 3553(a) sentencing

factors and the totality of the circumstances, including Suarez-Rocha’s criminal

history, his multiple prior removals, and his failure to be deterred by prior

sentences. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                           16-10474 & 16-10475